09/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0351




                            No. DA 22-0351


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ISAAC WILLIAM MACY,

           Defendant and Appellant.



                                GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until October 7, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                September 6 2022